JONES, P.J.,
concurring separately.
I share our dissenting colleague's view that an appellate court should not reverse a trial court on the weight of the evidence, unless the trial court's decision is unreasonable. Nevertheless, we are required to do so in fulfilling our statutory function upon occasion. In the case at bar, appellant was found to have violated R.C. 3113.31(A) (1) (b) which reads as follows:
"(b) Placing another person by the threat of force in fear of imminent serious physical harm;"
Appellant was not found to have attempted to cause bodily injury pursuant to R.C. 3113.31(A) (1) (a), and it is therefore obvious that the court's finding was not based upon appellant's conduct in attempting to back out of his driveway. The finding of "domestic violence" *542was based solely on the words uttered by appellant" [w]hen I'm done with you, you will be begging for mercy. Such a statement is certainly ambiguous, and may or may not constitute a threat of violence at some future time. Very clearly appellant did not threaten immediate force, even though he had just been slapped in the face by his wife. All in all, his control of his emotions was possibly admirable. He didn't slap her back. He didn't even threaten to slap her back or do anything violent. The statute is obviously designed to provide protection to a wife from domestic violence, something which occurs with regularity on a daily basis. The statute was sorely needed, but should not be misapplied.
In this case, the trial court found that there had been domestic violence "on both sides," and that Mrs. Stanzak initiated such. She slapped him in the face. He didn't slap her back or even threaten to do so. Essentially, he told her she would be sorry. Such does not constitute domestic violence. A violent man would have "decked her," but appellant did nothing except to attempt to leave.
I confess that I am also concerned as to the effect of a finding that appellant committed domestic violence, an effect possibly more severe in certain manifestations than a verdict of "guilty" for a crime R.C. 3113.31(F) reads, in part, as follows:
"(1) A copy of any protection order, or consent agreement, that is issued or approved under this section shall be issued by the court to the petitioner, to the respondent, and to all law enforcement agencies that have jurisdiction to enforce the order or agreement. The court shall direct that a copy of an order be delivered to the respondent on the same day that the order is entered.
"(2) All law enforcement agencies shall establish and maintain an index for the protection orders and the approved consent agreements delivered to the agencies pursuant to division (F) (1) of this section. With respect to each order and consent agreement delivered, each agency shall note on the index, the date and time of the receipt of the order or consent agreement by the agency.
"(3) Any officer of a law enforcement agency shall enforce a protection order or consent agreement in accordance with the provisions of the order or agreement, including removing the respondent from the premises, where appropriate."
Unless the erroneous finding of the court is reversed, appellant will continue to be listed in the indices of various law enforcement agencies colloquially as a "wife beater," a label certainly undeserved under the facts of this case I strongly believe the "Domestic Violence" statute should be applicable only to situations involving domestic violence. And we have plenty of that!